           Case 1:17-cr-00140-NONE-SKO Document 99 Filed 01/12/21 Page 1 of 2


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8

 9
                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                       )   CASE NO. 1:17-CR-0140 NONE
                                                      )
12                                                    )   STIPULATION AND ORDER
                                   Plaintiff,         )   TO CONTINUE SENTENCING
13                                                    )   HEARING
                       v.                             )
14                                                    )
     JACOB BLANCO,                                    )
15                                                    )
                                                      )
16                                Defendant.          )
                                                      )
17
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
18
     DRODZ AND DAVID GAPPA, ASSISTANT UNITED STATES ATTORNEY:
19
            COMES NOW Defendant, JACOB BLANCO by and through his attorney of record,
20

21
     Virna L. Santos, hereby requesting that the sentencing hearing currently set for February 5,

22   2021 be continued to May 14, 2021.
23          This continuance is due to the difficulty in coordinating the appearance of defense
24
     witnesses in light of the current public health emergency and Mr. Blanco’s desire to proceed to
25
     present expert testimony during a live, in person hearing. I have corresponded with AUSA
26

27   David Gappa, who has conveyed the concerns of victims and/or their families about this

28   additional delay but is not objecting to this request.


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                      1
          Case 1:17-cr-00140-NONE-SKO Document 99 Filed 01/12/21 Page 2 of 2


 1       IT IS SO STIPULATED.
 2
                                                Respectfully Submitted,
 3
     DATED: January 11, 2021                    /s/ Virna L. Santos
 4                                              VIRNA L. SANTOS
 5
                                                Attorney for Defendant
                                                JACOB BLANCO
 6

 7

 8   DATED: January 11, 2021                    /s/ David Gappa
                                                DAVID GAPPA
 9                                              Assistant U.S. Attorney
10

11

12

13                                        ORDER
14          The sentencing hearing currently set for February 5, 2021 is hereby continued to May
15
     14, 2021 at 10:00 a.m.
16

17
            IT IS SO ORDERED.
18
                              Dated:   January 11, 2021
19                                                    UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER TO CONTINUE SENTENCING HEARING


                                                  2
